Title: From Thomas Jefferson to Mary Jefferson Eppes, 29 January 1804
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  My dearest Maria 
                  Washington Jan. 29. 04.
               
               This evening ought to have brought in the Western mail, but it is not arrived. consequently we hear nothing from our neighborhood. I rejoice that this is the last time our Milton mail will be embarrassed with that from New Orleans; the rapidity of which occasioned our letters often to be left in the post-offices. it now returns to it’s former establishment of twice a week, so that we may hear oftener from you: and in communicating to us frequently the state of things I hope you will not be sparing, if it be only by saying ‘all is well.’ I think Congress will rise the 2d. week in March, when we shall all join you. perhaps mr Eppes may sooner. on this I presume he writes you. it would have been the most desireable of all things could we have got away by this time. however I hope you will let us all see that you have within yourself the resource of a courage, not requiring the presence of any body.—since proposing to Anne the undertaking to raise Bantams I have recieved from Algiers two pair of beautiful fowls, something larger than our common fowls with fine aigrettes. they are not so large nor valuable as the East-India fowl, but both kinds, as well as the Bantams are well worthy of being raised. we must therefore distribute them among us; and raise them clear of mixture of any kind. all this we will settle together in March, and soon after I hope we shall begin the levelling, and establishment of your hen-house at Pant-ops. give my tenderest love to your sister; to all the young ones kisses, to yourself every thing affectionate.
               
                  Th: Jefferson 
               
            